Citation Nr: 1400247	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for left ear high frequency sensorineural hearing loss, and assigned a non-compensable disability rating, effective July 13, 2007.  

The Veteran testified at a hearing before a former Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is of record.  In October 2013, the Veteran was notified that he could appear at a new hearing before a different VLJ, if he so desired.  He did not respond to this inquiry.

The Board remanded the Veteran's appeal in May 2011 for further development.

In July 2011, the Appeals Management Center (AMC), assigned an earlier effective date of August 30, 2006, for the award of service connection for left ear hearing loss.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  It is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was seen for a VA audiological evaluation in August 2007.  The evaluation report indicates that on puretone audiometry threshold testing, the Veteran was found to have moderately severe to severe high frequency sensorineural hearing loss.  Notably, however, the evaluation report of record does not include the Veteran's puretone audiometry threshold testing results.  Additionally, while the report noted speech discrimination testing scores, the speech discrimination test was not identified.  Accordingly, remand is required in order to obtain this missing evidence.

On remand, additional outstanding VA and/or private audiological treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's August 2007 VA audiological evaluation, to specifically include a copy of puretone audiometry testing results conducted during the evaluation.  

Additionally, request clarification as to whether the speech discrimination test used during that evaluation was the Maryland CNC test.  

Also obtain any VA audiological treatment records dated since August 2007.

2.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

4.  If there is evidence of a change in the Veteran's hearing since the last VA examination in June 2011, schedule him for a new VA audiological examination.  The claims file and a copy of this REMAND should be reviewed in association with the examination.  

The examiner should specifically comment on the effects of the Veteran's hearing loss on daily activities.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

